J-S73003-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

E.O.,                                            IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

G.M.,

                         Appellant                    No. 974 MDA 2014


                 Appeal from the Order Entered May 21, 2014
               In the Court of Common Pleas of Dauphin County
                   Domestic Relations at No(s): 02197-DR-07


BEFORE: BOWES, WECHT, and MUSMANNO, JJ.

MEMORANDUM BY BOWES, J.:                         FILED DECEMBER 08, 2014

        G.M. (“Father”) appeals pro se from the May 21, 2014 order wherein

the trial court denied his request to decrease his monthly child support

obligation. We affirm.

        Father and E.O. (“Mother”) have a seven-year-old son, J.M.      Mother

and Father are natives of Haiti, and Father has an older son from a prior

relationship who resides in Haiti.     During 2007, while the parties were

cohabitating, Mother filed a complaint for child support against Father as a

requirement for receiving cash assistance from the Department of Public

Welfare. Father executed an acknowledgment of paternity and waived his

rights to genetic testing, a paternity trial, and representation on the issue of

paternity. Several support orders ensued over the next seven years.
J-S73003-14



      As it relates to the order that is the genesis of this appeal, on

January 9, 2014, Mother filed a petition to increase Father’s then-existing

child support obligation of $183 per month plus $18 in arrears.                She

asserted that the support award, which amounted to approximately forty-six

dollars per week, was insufficient to support J.M., and that Father had

inflated the amount of money that he claimed to provide to his son in Haiti.

Both parties attended a support conference before a hearing officer, and on

February 25, 2014, the trial court adopted the officer’s recommendation to

increase Father’s monthly support obligation to $423.50 plus $42.25 on

arrears.    In calculating that amount, the conference officer determined

Father’s net monthly income to be $1,564.40, based upon the revelation of

Father’s employment through Aerotek Staffing Agency since July 9, 2013.

Acting pro se, Father sought de novo review, and following an evidentiary

hearing, the trial court denied relief. This timely pro se appeal followed.

      Father complied with the trial court’s directive to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

The pro se statement asserted, inter alia, that, since his monthly income

was $960 per month, Father could not afford to pay the calculated support

obligation, contribute to supporting his other child and survive. Additionally,

Father challenged several aspects of the trial court’s application of the

support    guidelines.   On   July   28,   2014,   the   trial   court   entered   a

memorandum opinion addressing each of Father’s assertions. The matter is

ready for our review.

                                      -2-
J-S73003-14



      At the outset, we confront the substantial defects in Father’s pro se

brief. Our rules of appellate procedure provide that where the defects in a

brief are so substantial as to preclude meaningful judicial review, the appeal

may be quashed or dismissed.        See Pa.R.A.P. 2101.     The appellate rules

outline the specific contents of the brief and enumerate twelve distinct

components of a compliant brief.      See Pa.R.A.P. 2111(a)(1)-(11) and (b).

Moreover, pursuant to Pa.R.A.P. 2119 (a), “The argument shall be divided

into as many parts as there are questions to be argued . . . followed by such

discussion and citation of authorities as are deemed pertinent.” In addition,

Rule 2119(b) provides, “Citations of authorities must set forth the principle

for which they are cited.”     “Appellate arguments which fail to adhere to

these rules may be considered waived, and arguments which are not

appropriately   developed    are    waived.     Arguments   not   appropriately

developed include those where the party has failed to cite any authority in

support of a contention.”     Lackner v. Glosser, 892 A.2d 21, 29-30 (Pa.

Super. 2006) (citations omitted).

      Herein, Father’s two-page brief is marginally comprehensible, and it is

utterly devoid of any of the required components required by Rule

2111(a)(1)-(11) and (b), including the requirement that appellants append a

copy of the trial court opinion to the brief. Additionally, beyond an isolated

reference to Pa.R.C.P. 1910.16-2(e), which concerns the calculation of net

income in low income cases, Father fails to support his arguments with

citation either to the record or legal authority.

                                      -3-
J-S73003-14



      Appellant’s status as a pro se litigant does not absolve him from

responsibility for compliance with the rules. See Wilkins v. Marsico, 903
A.2d 1281, 1284-85 (Pa.Super. 2006). In Wilkins, we explained, “Although

this Court is willing to liberally construe materials filed by a pro se litigant,

pro se status confers no special benefit upon the appellant. To the contrary,

any person choosing to represent himself in a legal proceeding must, to a

reasonable extent, assume that his lack of expertise and legal training will

be his undoing.” Id. at 1284-85. To borrow a statement from Smathers v.

Smathers, 670 A.2d 1159, 1160 (Pa.Super. 1996), “[Father] has chosen to

proceed pro se and [he] cannot now expect this Court to act as [his]

attorney.” Accordingly, we generally do not tolerate fundamentally defective

briefs submitted by pro se litigants.

      Nevertheless, in light of the facts that (1) we can discern the two

arguments that Father seeks to level on appeal; (2) Mother addressed both

of Father’s contentions without objection to the significant defects in his

brief; and (3) the trial court was able to address at least one of the

arguments that Father asserts herein, we are not prevented from conducting

meaningful appellate review. Thus, we do not dismiss the appeal pursuant

to Rule 2101.

      The following principles are pertinent to our review of the order

denying Father’s request to reduce the amount of his monthly child support

payment. A parent’s financial obligation to his children is absolute, “and the

purpose of child support is to promote the child’s best interests.” Morgan v.

                                        -4-
J-S73003-14


Morgan, 99 A.3d 554, 557 (Pa.Super. 2014) (quoting McClain v. McClain,

872 A.2d 856, 860 (Pa.Super. 2005)). In reviewing a child support order,

“this Court may only reverse the trial court's determination where the order

cannot be sustained on any valid ground.” Id. at 556. Moreover, “[w]e will

not interfere with the broad discretion afforded the trial court absent an

abuse of the discretion or insufficient evidence to sustain the support order.”

Id. at 556-557.    As we have explained, “[a]n abuse of discretion is not

merely an error of judgment; if, in reaching a conclusion, the court overrides

or misapplies the law, or the judgment exercised is shown by the record to

be either manifestly unreasonable or the product of partiality, prejudice, bias

or ill will, discretion has been abused.” Id. at 557.

      Father presents two issues for our review, which we summarize as

follows. For the first time on appeal, Father asserts that Mother committed

fraud in obtaining his signature on the acknowledgment of paternity and the

waiver of rights regarding paternity.     Relying upon his inexperience with

English, Father claims that when he executed the relevant paternity

documents, Mother misled him to believe that he was signing immigration

papers that would allow him to obtain a green card. Without addressing the

merits of Father’s fanciful assertion of fraud in the factum, we find that the

issue is waived because Father failed to level the claim before the trial court

or in the court-ordered Rule 1925(b) statement. See Pa.R.A.P. 1925(b)(4)

(vii) (“Issues not included in the Statement and/or not raised in accordance


                                     -5-
J-S73003-14


with the provisions of this paragraph (b)(4) are waived.”); Riley v. Foley,

783 A.2d 807, 813 (Pa.Super. 2001) (Commonwealth v. Lord, 719 A.2d
306, 308 (Pa. 1999) and its progeny applied to family law case involving

child support and issue asserted on appeal was waived due to mother’s

failure to include it in Rule 1925(b) statement); see also Pa.R.AP. 302(a)

(“Issues not raised in the lower court are waived and cannot be raised for

the first time on appeal.”).   As Father’s inaction prevented the trial court

from confronting this issue in the first instance, we do not address it herein.

      Father’s second contention is that the trial court erred in failing to

reduce his child support obligation based upon his modest monthly income

and his obligations to his minor child in Haiti.    Essentially, Father asserts

that the trial court erred in fashioning his basic child support obligation

without reference to the low income provisions in Pa.R.C.P. 1910.16-2(e)(1),

and without taking into account his support of his older son. As we highlight

below, the record belies both of these contentions.

      The trial court addressed Father’s two arguments collectively as

follows:

             Defendant suggests his support obligation should be
      reduced because he supports two children and does not have
      enough money left after payment of support for his younger son
      to support his older son or meet his own needs. The support
      guidelines provide that an obligor, after payment of all child (and
      spousal) support obligations, should retain a livable net income,
      currently $931 per month. Pa.R.C.P. 1910.16-2(e)(1). Under
      the guidelines, the livable net income, or Self Support Reserve
      (SSR), applies in "low income cases" and "multiple family"
      situations. Pa.R.C.P. 1910.16-2(e)(1) and 1910.16-7(c). "The

                                     -6-
J-S73003-14


     SSR is intended to assure that obligors with low incomes retain
     sufficient income to meet their basic needs and to maintain the
     incentive to continue employment."        Pa.R.C.P. 1910.16-2,
     Explanatory Comment — 2010.

           As was discussed at the de novo hearing, the SSR was
     considered and defendant given a slight deduction from his
     guideline support obligation. (N.T. 4-5) The relevant calculations
     were as follows: Defendant's monthly net income of $1,564 was
     reduced by his monthly obligations to both children.           The
     guideline amount owed for his younger son was $471 per month
     ($363) basic child support and $108 for private school tuition,
     supra), reducing his monthly net income to $1,093. From this,
     his income was further reduced by the $200 per month
     defendant claimed he paid to support his child in Haiti. After
     these deductions, defendant was left with an $893 monthly net
     income, which was $38 under the $931 SSR. The final support
     order I issued accounted for the SSR figure, reducing
     defendant's $471 per month guideline obligation by $47.50, to
     $423.50 per month, putting him back over the SSR. (Id.)

Trial Court Opinion, 7/28/14, at 4-5 (footnote omitted).

     The certified record supports the trial court’s discussion.     During the

evidentiary hearing, Mother’s counsel outlined the support calculation. She

explained that based upon the parties’ combined income of $3,250, the basic

support amount for J.M. under the child support guidelines was $756 per

month. N.T., 5/21/14, at 3-4. Father agreed with the court’s calculation of

the basic child support.   Counsel then elucidated that, with a net monthly

income totaling $1,564.40, Father’s portion of the basic support obligation

equaled $363.11, which is approximately forty-eight percent of $756. Id. at

4. Thereafter, Father was assessed one-half of J.M.’s private school tuition,

$108.07, which brought his adjusted child support obligation to $471 after

the court rounded the sum to the nearest dollar.           Id.   However, after



                                    -7-
J-S73003-14



deducting from Father’s monthly income the $471 child support obligation

and an additional $200 for Father’s support of his older son in Haiti, Father’s

gross monthly income of approximately $893 fell below the $931 threshold

for the self-support reserve outlined Rule 1910.16-(2)(e). Thus, recognizing

both Father’s modest income and the child support he directed to his other

son, the trial court reduced Father’s calculated monthly child support

obligation of $471 by $47.50 to restore Father’s monthly income above the

reserve threshold. The resulting child support order directing Father to pay

Mother $423.50 per month plus arrears reflects the trial court’s adjustment.

      In sum, the certified record demonstrates that in fashioning the

underlying child support order, the trial court both considered Father’s

support obligation to his older son in Haiti and accounted for the self-support

reserve under Rule 1910.16-(2). Hence, Father’s arguments fail.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2014




                                     -8-